       Case 2:18-cr-00365-JNP-BCW Document 189 Filed 02/17/19 Page 1 of 8




SCOTT C. WILLIAMS (6687)
Attorney for Defendant
43 East 400 South
Salt Lake City, Utah 84lll
Telephone: (801)220-0700
Facsimile: (801) 364-3232
scwlegal@gmail.com


                                UNITED STATES DISTRICT COURT
                              CENTRAL DIVISION, DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                                DEFENDANT ISAIAH KINGSTON’S
                                                          MOTION FOR DE NOVO REVIEW OF
        Plaintiff,                                        MAGISTRATE JUDGE WELLS’
                                                          ORDER DENYING REQUEST FOR
 vs.                                                      RECONSIDERATION OF DETENTION

 ISAIAH ELDEN KINGSTON,
                                                                 Case No. 2:18-cr-365-JNP
        Defendant.                                                District Court Judge Jill N. Parrish
                                                                  Magistrate Judge Brooke Wells




       Defendant Isaiah Kingston, pursuant to DUCrimR 57-16(a), hereby requests de novo review

of Magistrate Judge Wells’ Order Denying Request for Reconsideration of Detention of Isaiah

Kingston (Doc. 180), issued on February 8, 2019.

       Isaiah Kingston respectfully submits that Magistrate Judge Wells failed to adequately

address and consider appropriate and material factors impacting the violation of Isaiah’s due

process rights by continued pre-trial detention despite repeated delay of his trial. Isaiah also

respectfully submits that sufficient information has come to light since this Court’s initial decision

to detain Isaiah, which was not known to Isaiah or this Court at the time, that has a material bearing

on the question of whether there are conditions of release that will reasonably assure his appearance

                                                   1
       Case 2:18-cr-00365-JNP-BCW Document 189 Filed 02/17/19 Page 2 of 8




and the safety of other persons and the community. 18 U.S.C. §3142(f)(2).

       Isaiah Kingston asks this Court to incorporate the various pleadings that were before

Magistrate Judge Wells on the matter. (EFC No.s 117, 122, 126, 161.) He also asks this Court to

incorporate the information and evidence proffered at the hearing on both his and Jacob Kingston’s

detention review motions. (EFC No. 174, January 31, 2019.)

       This Court may reopen and reconsider Mr. Isaiah Kingston’s detention at any time before

 trial, pursuant to U.S.C. § 3142(f), as circumstances may necessitate. United States v.

 Archambault, 240 F.Supp.2d 1082, ¶6 (DSD 2002), citing United States v. Black, 343 F.2d 34, 37

 (7th Cir. 1976). Factors that should be considered upon reopening the detention issue include not

 only the statutory factors, and factors drawn from case law applying the statute, but by due process

 concerns driven by the fundamental significance of pre-trial detention:

       Aside from the gateway for further review provided by §3142(f), the Court believes that the
       detention issue must also be reopened for a more fundamental reason, that being, to examine
       the due process implications of [the defendant’s] continued detention.

Archambault, at ¶9. The Government acknowledges this principle in its recent pleading [Doc. 114]

at page 2, citing United States v. Cos, 198 F. App’x 727, 732 (10th Cir. 2006) (holding that “at some

point due process may require a release from pretrial detention or, at a minimum, a fresh proceeding”)

(emphasis added).

       In United States v. Salerno, 481 U.S. 739 (1987), United States Supreme Court held that

Congress had a legitimate regulatory goal in relation to the Bail Reform Act which allowed for pretrial

detention in certain cases. However, in the same decision, the Court acknowledged that it was

intimating “no view as to the point at which detention in a particular case might become extensively

prolonged, and therefore punitive, in relation to Congress’ regulatory goal.” Id. at 747, n.4. The

Archambault decision articulated this aspect of the Salerno decision, at ¶¶10-11, citing many cases from
                                                    2
       Case 2:18-cr-00365-JNP-BCW Document 189 Filed 02/17/19 Page 3 of 8




various jurisdictions which stand for the settled proposition that prolonged pre-trial detention may

become excessive and consequently punitive so as to offend due process constraints.

        The Government’s position with regard to the due process considerations applicable to Isaiah

Kingston has simply been that, despite the repeated delays in getting the case to trial, which are either

the fault of the Government or due to actions of other parties, Isaiah has simply not so far suffered

enough pre-trial detention to implicate due process concerns. Isaiah has argued that this Court should

consider the inevitable delay that he will suffer based upon the reality of the future course of the case,

and has cited to case law that supports such a consideration. However, Magistrate Judge Wells

followed the Government’s lead and considered the due process issue only with regard to the present

May 13, 2019 trial date. (EFC No. 180 at pp. 4-5.)

        Isaiah respectfully submits that a fair analysis of the length of detention factor must consider the

fact that the May 13, 2019 trial date will not hold. On January 15, 2019 Jacob Kingston’s counsel filed

a notice with this Court that, due to a change in another trial that they are involved with in New York,

the May trial date would no longer be practicable. (EFC No. 131.) Further, as Isaiah has consistently

and repeatedly asserted would happen, the addition of other defendants in the Second Superseding

Indictment has resulted in the inability of counsel for those new defendants to adequately prepare for a

May 13, 2019 trial, and they have moved for a continuance. (EFC No. 185.) There is no telling when a

trial will be had on this case, except that it will not be for many more months. It is fair to presume that

Isaiah’s pre-trial detention will be greater than one year by the time that a fair trial can be had for all

defendants.

        It is simply unfair to continue to detain Isaiah virtually indefinitely for reasons absolutely

unattributable to him. The Government can’t be faulted for the challenges to the trial schedule that have

resulted from Jacob Kingston counsel’s schedules. However, those challenges have not in fact been the

real cause of the trial delay. The addition of defendants to the Second Superseding Indictment is the
                                                       3
       Case 2:18-cr-00365-JNP-BCW Document 189 Filed 02/17/19 Page 4 of 8




true cause, and it is all the fault of the Government. It has always been obvious that, if additional

defendants were added to the case, their counsel would need adequate time and opportunity to prepare

for trial. The Government has been in absolute control over the timing of Indictment. As Isaiah has

repeatedly predicted, the Second Superseding Indictment implicates no different scheme or additional

charges other than those that have been contemplated by the original defendants. The discovery further

supports that there is nothing of significance in the Second Superseding Indictment that was not part of

the case implicated by the first Indictment, filed on August 1, 2018. Thus, the six months between the

indictments has been unnecessary and simply a waste of time in detention for Isaiah. There is no reason

that the charges in the Second Superseding Indictment could not have been articulated in an initial

indictment, or why an initial indictment couldn’t have included all defendants that are now charged.

        It is particularly ironic and stinging to Isaiah that the Government has not sought the pre-trial

detention of the two additional defendants, the addition of which has caused inevitable trial delay. This

is despite the fact that they stand in no significantly different position than Isaiah when it comes to the

Government’s arguments for his detention. For instance, it is the Government’s position that Sally

Kingston, in August of 2018, was on a plane in the process of fleeing to Turkey with her husband Jacob.

It is the Government’s position that Sally Kingston was involved in the conspiracies alleged in the

Second Superseding Indictment, which included alleged transfers of large amounts of money to Turkey.

She resided in the home alleged to have been purchased as a result of alleged criminal activity and

proceeds. Yet the Government has not sought her pre-trial detention, and has acquiesced that she can be

managed on release with conditions. No evidence has been presented that Isiah has ever even been to

Turkey, nor traveled in any manner that would support an inference that he would flee. There is no

evidence that he has benefited personally in any significant way from the proceeds of the alleged fraud

activity. Yet he remains detained.

        Similarly, the Government has not sought detention of co-defendant Rachel Kingston, despite

                                                      4
       Case 2:18-cr-00365-JNP-BCW Document 189 Filed 02/17/19 Page 5 of 8




the fact that her circumstance is even less distinguishable from Isaiah’s on the issues of detention. She

is alleged to be involved directly in the transfer of money to Turkey, and was in fact more involved than

Isaiah in the transactional activities upon which the conspiracy charges are based. She filed the very

same false affidavits in the New York case that have been held against Isaiah, and she is mentioned in

the text evidence between Santiago Garcia and Jacob Kingston (and to a far lesser extent Isaiah) that

have been argued against Isaiah.

        At the initial appearance of co-defendants Sally Kingston and Rachel Kingston, on January 22,

2019, Magistrate Judge Paul Warner asked the Government to proffer a description of the relative

culpability of the defendants charged in the Second Superseding Indictment. The Government

responded as follows: “The Government sees the two Kings as Jacob Kingston and [Lev Dermen], and

the Queen as Rachel Kingston. Isaiah and Sally are less culpable in the grand scheme of things.” It

defies credulity that the Government should nonetheless agree to the release of Rachel and Sally on

conditions pending trial, but continue to detain Isaiah.

        An overwhelming amount of new information material to the issues that were most prevalent to

the initial detention decision now exists:

        The Government has described a hierarchy of criminal liability that places Isaiah at the lowest

level—below a co-defendant who’s detention has not even been sought.

        Jacob Kingston has now provided a detailed accounting related to the money transfers to Turkey

and described why and how they came about. Most importantly, in so doing, he has acknowledged that

Isaiah, as CFO, engaged in the transactional history of the money transfers, had nothing whatsoever to

do with obtaining the funds or any decisions about what to do with them. Such evidence therefore

corroborates his original contentions (which he could not then demonstrate because he did not know)

that he has no true access to or control over any of the moneys involved in the alleged conspiracies,

much less the money in Turkey—a place to which the Government has not alleged he has even ever
                                                     5
        Case 2:18-cr-00365-JNP-BCW Document 189 Filed 02/17/19 Page 6 of 8




been.

        The false affidavit actions from the New York Lifetree case have now been shown to be of

lesser concern in relation to detention issues, since co-defendant Rachel Kingston engaged in the exact

same behavior, but the Government did not seek her detention.

        The scenario involving the extortion by Santiago Garcia of Jacob Kingston, only partially

represented in the out-of-context text streams initially provided by the Government, has now been more

fully exposed. The Government withheld key material information about the circumstance, including

that Garcia was a formal government informant at the time, who has a criminal history of fraud and

false information offenses that would make Paul Manafort blush, and is nonetheless receiving leniency,

immigration and other consideration in return for his use by the Government in the extortion activity

against Jacob Kingston. Jacob Kingston’s attorneys have now also been able to proffer the truly sinister

nature of the gravamen of the extortion operation, shedding light on why Jacob was enticed into the

endeavor. Most importantly however, as the Garcia extortion operation has been more fully revealed, it

remains the case that, to the extent that Isaiah was involved in it, it was only to deliver payments for

Jacob. He will never be in such a circumstance again.

        There are other new aspects of the key detention issues that can be presented to this Court at the

time of a de novo reconsideration of his detention.

                                                  CONCLUSION

        The Cos factors support Isiah Kingston’s request that this Court release him on conditions

pending trial. His pre-trial detention has become punitive, in violation of his due process rights. He

will not be tried in May of this year, and it is likely that he will not ultimately be tried within a year of

his original detention. There is absolutely no reason that the Government could not have indicted all of

the present co-defendants together, and the Government is therefor solely responsible for all of the delay

occasioned by the delayed Second Superseding Indictment, and that fact that adding defendants in that
                                                 6
       Case 2:18-cr-00365-JNP-BCW Document 189 Filed 02/17/19 Page 7 of 8




delayed indictment inevitably caused the need for further delay in trial. Further, as information related

to some of the key factors upon which the original detention determination has been developed, there is

reason to second guess the significance of those factors as they apply to Isaiah Kingston personally.

       Just as the Government has acknowledged is the case with the similarly situated co-defendants

Sally and Rachel Kingston, there are a set of conditions which will ensure Isiah’s presence at trial and

safety to the community. He respectfully requests that this Court reconsider his detention in light of the

legal presumption that he should be released, together with the impact that delay has had—and will

continue to have--on his due process rights.

       Respectfully submitted this 16th day of February, 2019.


                                                         /s/ Scott C. Williams
                                                         Scott C. Williams
                                                        Attorney for Defendant Isaiah Kingston




                                                    7
      Case 2:18-cr-00365-JNP-BCW Document 189 Filed 02/17/19 Page 8 of 8




                                       DELIVERY CERTIFICATE

       I certify that a true and correct copy of the foregoing was caused to be delivered, through

electronic filing, to the following:




       on the 16th day of February, 2019.
                                                    /s/ Scott C. Williams
